Citation Nr: 9907789	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractured right index finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  January 1944 to May 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in April 1998.  That decision denied 
the veteran's claim of entitlement to an increased rating for 
residuals of a fractured right index finger.  The decision 
was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The service-connected residuals of a fractured right index 
finger are currently manifested by three quarters of normal 
flexion with normal extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010, 
5225 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

In light of X-ray findings demonstrating evidence of an old 
injury of the right second metacarpal, the veteran's 
residuals of a fracture of the right index finger are rated 
under the criteria for traumatic arthritis, which is rated as 
degenerative arthritis. See 38 C.F.R. § 4.71a, DCs 5003, 
5010. Degenerative arthritis is rated based on limitation of 
motion of the joint involved. When limitation of motion is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application. Such limitation of motion 
must be objectively demonstrated.  In the absence of 
limitation of motion, a 10 percent rating is assigned with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups. DC 5003.

The maximum rating for unfavorable ankylosis of the index 
finger is 10 percent. 38 C.F.R. § 4.71a; DC 5225 (1998). 
Relevant criteria also provide that when an individual digit 
of a major extremity is concerned, a 20 percent rating is 
warranted for amputation of the index finger without 
metacarpal resection. 38 C.F.R. § 4.71a, DC 5153 (1998). 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints with either joint in extension or in 
extreme flexion, will be rated as amputation. With only one 
joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within two inches (5.1cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. 38 
C.F.R. § 4.71a; Notes (1) & (3) preceding DC 5220 (1998).

The provisions of 38 C.F.R. § 4.59 (1998) provide guidance in 
evaluating disability due to arthritis. With any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight- bearing and 
non-weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 

Evidence

The veteran's service medical records show that he sustained 
a simple fracture of his right second metacarpal in February 
1946 while on leave and boarding a train.  He reported that 
the train had lurched suddenly and he had struck the back of 
his hand while attempting to regain his balance. 

The veteran has been evaluated several times by VA since 
establishing service connection for the injury to his right 
hand.  He was examined in January 1961, April 1978, and April 
1979.  More recently, in November 1983, the veteran was noted 
to hold his hand in a neutral position.  His fourth and fifth 
fingers were held at 30 degrees of flexion at the first PIP 
(proximal interphalangeal) joint.  There was a two and one 
half inch well healed scar over the middle of the second 
metacarpal.  There was no palpable deformity of the bone.  
The scar was non-tender and not adherent.  There was no 
muscle atrophy.  His handgrip strength was noted to be zero.  
Thumb finger apposition was zero for all fingers with a 3/4 
inch gap between thumb and finger.  The veteran could not 
make a fist at al.  All the tests were accompanied by a great 
deal of forearm effort.  The veteran could not pick up and 
hold a stapler, patellar hammer, or pen.  With encouragement, 
the veteran held a pencil between his thumb and middle 
finger.  There was no wrist movement at all.  The examiner 
noted that at the conclusion of the examination, the veteran 
unconsciously held a thin sheet of paper between his thumb 
and middle finger tip, while picking up his cane, and made an 
adequate hand grip except for the index finger.

An X-ray examination of the right hand showed an old healed 
fracture of the second metacarpal shaft.  There was a 
flattening of the head of the first metacarpal.  There was a 
small bony ossicle in the region of the ulna styloid tip that 
was presumably secondary to prior trauma.  There was no 
interval change compared to a film from April 1979.

The examiner concluded that the veteran had arthritis of the 
metacarpal joint of the second finger (index) with limited 
range of motion of that joint preventing finger-thumb 
apposition, or use in fine hand movements.  The veteran also 
had arthritis of the remainder of the hand, which was not 
secondary to the original fracture, and was associated with 
considerable functional overlay of which the veteran was not 
even aware, but was possibly secondary to pain. 

The Board denied the veteran's claim of service connection 
for the arthritis in remaining finger joints of his right 
hand in a September 1985 decision.

The veteran was examined by VA in June 1992.  He noted that 
since the time of the injury to his right hand, he had lost 
function of the index finger with an inability to flex.  The 
discomfort and degree of problems had been increasing of 
late.  He stated that the pain from his hand seemed to 
radiate up his arm and into his shoulder, but he also had 
pain that radiated from his neck down into his shoulder and 
fingers.  He said he had an increasing amount of numbness of 
the right had and was unable to lift or squeeze with it.  He 
frequently had to use his left arm to help raise his arm and 
hand.  He was unable to hold a coffee cup in his right hand 
anymore because of loss of strength.  He stated that he had 
to use his left hand for most everything, and was right 
handed.  He had noticed neck pain and shoulder discomfort, 
and increasing discomfort in the interphalangeal joints.

Physical examination of the right hand revealed a well healed 
scar on the dorsal surface of the right hand over the second 
metacarpal.  There was some jaggedness over this area, or 
almost like a serration or "saw toothing."  The right index 
finger was in a mildly flexed position, and he was totally 
unable to extend it.  However, he was also unable to flex the 
index finger.  When making a fist, he grasps with his third, 
fourth and fifth fingers, but was unable to flex the index 
finger at all.  Passive flexion was possible but only with 
pain.  In addition, passive flexion of the third, fourth and 
fifth fingers, along with the thumb, gives him 
interphalangeal pain and pain that shot up his arm.  There 
was some increase in the girth of the proximal phalangeal 
joints.  Pain with passive motion was elicited.

Neurologic testing resulted in a diagnosis of nerve deficit 
of both radial ulnar medial nerves in the right hand.  Also 
diagnosed, in relevant part, was generalized arthritis of the 
right hand; permanent loss of function of the index finger as 
regards flexion and adequate extension; and marked weakness 
of the muscles that operate the hand for flexion.  In 
comparing the function of the right to left hand, the right 
hand had approximately 10 percent of the functionality.

In January 1994 the veteran complained of hand weakness.  
Very little was noted, but the physician did note there was 
no thenar wasting.

A VA outpatient treatment record, dated in October 1996 noted 
the veteran had hand pain for which Tylenol had been helpful.  
In April 1997, the veteran noted that he was having problems 
with his right thumb.

The veteran was most recently examined by VA in August 1997.  
At that time the veteran noted that he had experienced 
weakness in his right hand ever since his shrapnel injury to 
the right hand during WWII.  In the past, his right had had 
gotten "extremely bad," and the veteran now complained of 
marked decreased range of motion and weakness.  The veteran 
said it was hard to hold anything, and he could not even hold 
a cup of coffee.  He had to do everything with his left hand.  
In addition, he had pain in the joints of all of the fingers 
of the hand, especially the second, third and fourth fingers.  
He also complained of right shoulder pain and decreased 
motion of the right shoulder.  The veteran also stated that 
he had arthritis of his feet.

There was a well-healed scar over the dorsum of the second 
metacarpal.  There was no hyper-osseous formation or problems 
in that area.  However, he did have arthritic changes of the 
hand, especially of the second and third fingers.  He had 
difficulty with apposition of his thumb and index finger.  He 
did a little better with his third finger, but was unable to 
really get apposition well with the fourth and fifth fingers.  
He had to labor and do it very slowly.  The veteran was 
unable to totally flex his index finger on his own, being 
only able to flex it 3/4 of the way.  Extension was normal.  
Passively, the examiner could flex the finger all the way, 
but he complained immediately of pain in the knuckle 
radiating up along the second metacarpal and also with 
hyperextension. 

X-ray examination of the veteran's right hand showed evidence 
of an old well healed fracture of the mid diaphysis of the 
second metacarpal.  No other bony or joint abnormality was 
noted.  There were mild degenerative changes suggested within 
the radiocarpal articulation.  A well corticated density lay 
just distal to the ulna and was also suggestive of prior old 
trauma.  A geode was suggested within the distal meta 
diaphysis of the proximal phalanx of the first digit of the 
right hand.  Additionally, moderate degenerative changes 
involving the first MCP joint were demonstrated.

The examiner's impression was of a history of fracture repair 
of the second metacarpal of the right hand secondary to a 
shrapnel injury, arthritic changes of the right hand, and 
probable arthritic changes of the right shoulder.  The 
examiner noted that it was hard to evaluate the arthritis due 
to the right hand injury.  It was more of an aging process of 
osteoarthritic degeneration occurring in the joints of a 72 
year old male.

Analysis

It appears from the evidence that the veteran's right hand is 
severely limited in its function.  Because only the veteran's 
right index finger is service-connected, the Board is only 
considering the disability produced by that finger. The 
veteran's right index finger has three quarters of its normal 
flexion.  Beyond that point, the veteran cannot move the 
finger actively, and the examiner's forced movement brought 
pain.

The veteran is currently rated at ten percent disabled for 
the service-connected residuals of his right index finger 
injury.  That is the maximum allowed under DC 5225 for 
ankylosis of a single finger.  As noted above, in order to 
gain a higher schedular evaluation, the veteran would have to 
show disability equivalent to amputation of that finger.  The 
schedule provides that even though a finger is still 
attached, if ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joint, with either joint in 
extension or extreme flexion, the finger will be rated as if 
amputated.  The evidence does not show both joints ankylosed, 
nor is either one ankylosed in an extremely unfavorable 
position.  In fact, because the veteran can move his finger, 
there is no showing of ankylosis.  Pursuant to the schedule, 
the Board is unable to find evidence warranting a higher 
rating.

The veteran is in receipt of the maximum evaluation due to 
limitation of motion.
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 & 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). However, where the veteran is in receipt of the 
maximum evaluation due to limitation of motion and higher 
evaluations would require ankylosis, those regulations are 
not for application. Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997).

The veteran has asserted that his disabilities should be 
evaluated on an extraschedular basis under the provisions of 
38 C.F.R. § 3.321(a) (1998).  Under the provisions of 38 
C.F.R. § 3.321, in exceptional cases an extra-schedular 
evaluation can be provided in the interest of justice.  The 
governing norm in such a case is that the case presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In this case 
the veteran's finger has required no periods of 
hospitalization.  The veteran has not reported any specific 
way in which the only service-connected finger disability 
interferes with employment.  While the Board notes that the 
remainder of the veteran's hand may also be disabled, the 
only disability at issue in this appeal is the residuals of 
the service-connected fracture of the right index finger.  
The Board is unable to find that this case presents such an 
unusual disability picture as to require referral for 
consideration of an extra-schedular rating.

The benefits sought on appeal are accordingly denied.


ORDER

The veteran's claim of entitlement to a rating in excess of 
10 percent for residuals of fractured right index finger is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


